Citation Nr: 1436941	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, T.C., R.H., and T.A.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.
 
In a January 2014 decision, the Board denied the Veteran's petition to reopen the claims for service connection for peripheral vascular disease, coronary artery disease, retinopathy, kidney disease, and hypertension, and denied the claim for service connection for posttraumatic stress disorder.  The Board also reopened the claim for service connection for residuals of head trauma, and remanded the claim, on the merits, for additional development.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Residuals of head trauma did not manifest in service or for many years thereafter and are not related to service.



CONCLUSION OF LAW

Residuals of head trauma were not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2007 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the December 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

The Veteran also presented testimony before the undersigned Veterans Law Judge in August 2013. During the Board hearing, the undersigned clarified the issues on appeal and any evidentiary defect, and the Veteran was asked if there was any outstanding evidence to support his claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In addition, the Veteran was afforded an examination in January 2014 in order to determine the nature and etiology of the claimed residuals of head trauma, as instructed in the Board's January 2014 remand. A review of the examination report reflects that the examiner took a complete history from the Veteran, reviewed the claims file, performed a physical examination, and provided an opinion with fully-stated rationale.  This examination is adequate for adjudication purposes and also thus complied with the Board's remand instructions in this regard. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.


II.  Analysis

The Veteran contends that he is entitled to service connection for residuals of head trauma that occurred in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes organic diseases of the nervous system. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability incurred while engaging in combat.

On report of medical history at discharge in February 1971, while the Veteran endorsed a history of head injury and dizziness and eye trouble, he denied frequent or severe headaches.  A February 1971 discharge examination was normal.

The Veteran's service personnel records likewise do not document any history of head injury or involvement in fights.  A January 1971 report reflects that while the Veteran had a history of maladaptive behavior, drug abuse (including marijuana and heroin), and unsatisfactory behavior, he had no history of civilian or military punishment.  He was recommended for separation.

On VA examination in September 1998, the Veteran reported that he had a concussion in 1984 and two concussions before, though he did not specify the date of these prior concussions.  He related daily headaches, noted to be probably related to the history of concussions.  A diagnosis of history of 3 concussions was indicated.

On VA CT scan of the brain in October 2003, there was no evidence of intracranial hemorrhage or mass effect. 

On VA treatment in May 2004, the Veteran reported intermittent headaches. A general examination was unremarkable, and an impression of hypertension, diabetes mellitus, and chronic pain was indicated.

A June 2012 VA treatment report reflects that the Veteran presented with complaint of headache that had recently progressed to blurred vision.  The Veteran stated that he had experienced head trauma in prison 10 years prior, and continued to experience headaches on the right side of his head.  

In July 2012, the Veteran continued to report headaches and noted that, in the past, he had been kicked in the head until unconscious.  

After examination and CT scan, his headaches were attributed to aneurysm of the left cerebral artery.  He underwent brain aneurysm surgery in December 2012.

During the Veteran's August 2013 Board hearing, the Veteran described two incidents in which he suffered head trauma during boot camp.  He first described a dispute over use of the phone which resulted in him being struck in the eye with a steel pot.  He indicated that he could not see for a few minutes after the hit, and then was beaten unconscious by the soldier who hit him with the pot.  He also described a fight around the time of his graduation from boot camp.  He reported that he suffered from headaches for 3 weeks following this incident.

The Veteran's sister testified that she saw the Veteran when he came home during his basic training, and he had a black eye and his faced was badly injured.  R.H. also testified that she was at the Veteran's home at the same time, and observed that the Veteran's eye was swollen shut.
 
On VA examination in January 2014, the Veteran reported that, during basic training, another soldier hit him with a helmet during an altercation, after which he hit him until he was rendered unconscious (reported by his friend to be 5 minutes).  His supervisor then came and put them on dishwashing chore for punishment. He reported that his supervisor discouraged him from going to the dispensary for medical evaluation because he might be court-martialed. He reported he had significant peri-orbital swelling.  He resumed his regular training duties the next day. Next, about 4 weeks later and several hours after graduation from basic training, he got struck by a metal pipe in an altercation on right temporal/occipital area. He reported no loss of consciousness, but "saw stars." He had scalp laceration which required 3 stitches. He resumed his next posting with regular duties the next day.

The Veteran reported that he had headaches since the first injury around the eye swelling but after the second incident, he had more noticeable headaches in posterior head which persisted to the present. Also, he indicated that he had left cerebral aneurysm surgery in December 2012. He reported that someone punched him in the head in July 2013 on right frontal area, after which his headaches worsened.

Following service, the Veteran noted that he worked in in a glass factory for 9 years after his military separation in 1971, after which worked for an RV company in assembling components including wiring and later he worked in construction. He was having multiple problems including backache, sores on his leg, chronic pain for which he was on narcotics which he reported forced him to retire in 1997.  The Veteran also reported he had been treated depression and mental health issues for which he was receiving psychiatric care in the 1970s and 1980s at the VA.

At the time of examination present, the Veteran reported that he had headaches daily, constant around right eye, both temples and occipital area.  He graded the headaches as 6, but noted that they increased if pressure was placed on his head while he was sleeping. He was on multiple medications including morphine and methadone for multiple reasons, but primarily lower extremities ulcer and pain.  He believed that these medications were also helping his headaches. He also reported light sensitivity.

After examination, the examiner diagnosed traumatic brain injury, noting a date of diagnosis of 1969. The examiner then opined that it is less likely as not (less than 50/50 probability) that Veteran's current complaints of persistent headaches or any other residual complaints would be present that are caused by or a result of the 2 episodes of concussions or mild traumatic brain injuries he suffered in 1969 in the military service.  In so finding, the examiner noted that the Veteran claimed 2 episodes of head injury in 1969, which can both be classified as mild traumatic brain injury due to the concussions as described by the Veteran on examination. However, the fact that Veteran denied problems with the headaches on a health questionnaire in 1971, with no evidence of reports of headache being an ongoing problem during the multiple opportunities he had to voice them in VA health encounters that has record from 1997 onwards, his ability to function in community for many years after his separation from military in 1971, including ability to work with complex wiring and connecting systems on recreational vehicles, his mental health issues including depression, chronic pain (with focus being legs and leg ulcers), chronic substance abuse, surgical repair of a cranial aneurysm in 2012 and another episode of head trauma in 2013, led the examiner to the conclusion that it is less likely as not that patient has any residual complaints at this time, including headaches, that were caused by or a result of the 2 episodes of head injury he reported at the examination.

Upon careful review of the record, the Board finds that service connection for residuals of head trauma must be denied. While there is no contemporaneous documentation of the claimed head traumas during service, VA examinations and treatment record note a history of headaches related to prior concussion.

However, there is no evidence that the Veteran's residuals of head trauma had their onset in service or are otherwise related to service. The service treatment records are silent for headache or head trauma-related complaints or diagnoses, other than his self report prior to separation.  Moreover, there is no evidence of residuals related to concussions in service or until many years thereafter, and the first evidence of such complaints is in 1998. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).

None of the probative evidence supports a finding of a relationship between the Veteran's claimed in-service head trauma and any residuals. The only pertinent medical opinion of record is that of the January 2014 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current residuals and the mild concussive events as described by the Veteran. Thus, the only credible, probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

The Board has also considered the Veteran's written statements as well as his Board hearing testimony to the effect that his headaches and residuals related to head trauma first manifest in service after the two incidents, and that he has experienced these symptoms continuously since service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). In this case, the Board finds the other evidence of record more probative. The separation examination report was normal with regard to the headaches, and there were no complaints with regard to the head outside of the report of medical history noting head trauma and dizziness at discharge for many years thereafter.  In fact, the head and nervous system noted to be normal at separation and on examination. 

To the extent that the appellant advances his own interpretation of his medical condition indicating that his current headache symptoms are related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the January 2014 VA examination. Furthermore, we find the lay evidence, to be inconsistent with the normal findings at separation and post-service findings. Such lay evidence is not credible. 

The above evidence also reflects that there was neither a diagnosis of headaches nor other residual related to head trauma within the one year appeal period or symptoms that were early manifestations of an organic disease of the nervous system. See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). Therefore, entitlement to service connection for an organic disease of the nervous system is not warranted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for residuals of head trauma.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER


Service connection for residuals of head trauma is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


